                                                                   JUDGE JAMES L. ROBART
 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 6
 7   UNITED STATES OF AMERICA,                    )   NO. CR21-090JLR
                                                  )
 8                   Plaintiff,                   )   ORDER GRANTING UNOPPOSED
                                                  )   MOTION TO CONTINUE TRIAL AND
 9             vs.                                )   PRETRIAL MOTIONS DEADLINE
                                                  )
10   WYATT AKRIDGE,                               )
                                                  )
11                   Defendant.                   )
                                                  )
12
           THIS MATTER having come before the Court on defendant’s unopposed
13   motion for a continuance of the trial and the pretrial motions due date, and the Court
14   having considered the facts set forth in the motion, the speedy trial waiver executed by
15   defendant, and the records and files herein, the Court finds as follows:
16         The Court finds that the ends of justice will be served by ordering a continuance
17   in this case, that a continuance is necessary to ensure adequate time for effective case

18   preparation, and that these factors outweigh the best interests of the public and
     defendant in a speedy trial.
19
           1. A failure to grant the continuance would deny defense counsel the reasonable
20
     time necessary for effective preparation, taking into account the exercise of due
21
     diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure
22
     to grant a continuance in the proceeding would likely result in a miscarriage of justice,
23
     within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
24
25
26     ORDER GRANTING UNOPPOSED                                  FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                 1601 Fifth Avenue, Suite 700
       THE PRETRIAL MOTIONS DEADLINE        -1                        Seattle, Washington 98101
       (Wyatt Akridge; CR21-090JLR)                                              (206) 553-1100
           2. The ends of justice will be served by ordering a continuance in this case, as a
 1
     continuance is necessary to ensure adequate time for the defense to effectively prepare
 2
     for trial. All of these factors outweigh the best interests of the public and defendant in
 3
     a more speedy trial, within the meaning of 18 U.S.C. § 3161(h)(7).
 4
           IT IS THEREFORE ORDERED that the trial date shall be continued from
 5
     August 16, 2021, to March 7, 2022, and pretrial motions are to be filed no later than
 6   January 28, 2022.
 7         IT IS FURTHER ORDERED that the resulting period of delay from the date of
 8   this order to the new trial date is hereby excluded for speedy trial purposes under 18
 9   U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(iv).
10         IT IS SO ORDERED.

11
           Dated this 29th day of June, 2021.
12
13
14
                                          A
                                         _____________________________________
                                         JAMES L. ROBART
                                         UNITED STATES DISTRICT JUDGE
15
16   Presented by,

17   s/ Nancy Tenney
18   Assistant Federal Public Defender
     Attorney for Wyatt Akridge
19
20
21
22
23
24
25
26     ORDER GRANTING UNOPPOSED                                   FEDERAL PUBLIC DEFENDER
       MOTION TO CONTINUE TRIAL AND                                  1601 Fifth Avenue, Suite 700
       THE PRETRIAL MOTIONS DEADLINE        -2                         Seattle, Washington 98101
       (Wyatt Akridge; CR21-090JLR)                                               (206) 553-1100
